DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 06/15/2022. Claims 1-4, 6-7, 9-15, 17, 19, 21 and 23 are pending in this application. Claims 1 and 14 have been amended. Claims 9-13 have been withdrawn. Claims 5, 8, 16, 18, 20 and 22 have been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (2020/0352051).
Regarding claim 1, He discloses an electronic device (see figures 15A-15D) comprising: 
a heat source (a heat producing information handling system component; paragraph [0134]); 
an air mover (1515) having a first outlet and a second outlet (paragraph [0134]; see figures 13 and figures 15A-15D); 
a first heat sink (1582) coupled to the first outlet of the air mover (1515; see figures 15A-15D), wherein a first stream of exhaust air from the air mover (1515) moves over and/or through the first heat sink (1582; see figures 15A-15D); 
a second heat sink (1580) coupled to the second outlet of the air mover (1515; see figures 15A-15D), wherein a second stream of exhaust air from the air mover (1515) moves over and/or through the second heat sink (1580; see figures 15A-15D); 
a thermal electric cooling device (a cold plate, 1570) adjacent to the air mover (1515; see figures 15A-15D); and 
a heat pipe (1572 and 1574), wherein the heat pipe (1572 and 1574) couples the heat source (the heat producing information handling system component; paragraph [0134]) to the first heat sink (1582) and to the TEC (1570) and transfers heat from the heat source (the heat producing information handling system component; paragraph [0134]) to the first heat sink (1582) and to the TEC (1570; paragraph [0134]; see figures 15A-15D).
Regarding claim 2, He discloses the heat pipe (1572 and 1574) includes: a first heat pipe (1572) that couples the heat source (the heat producing information handling system component; paragraph [0134]) to the first heat sink (1582; see figures 15A-15D); and 
a second heat pipe (1574) that couples the heat source (the heat producing information handling system component; paragraph [0134]) to the TEC (1570; see figures 15A-15D).
Regarding claim 3, He discloses the second heat sink (1580) removes heat from the TEC (1570; see figures 15A-15D).
Regarding claim 4, He discloses the electronic device further comprising: a TEC heat pipe (1574), wherein the TEC heat pipe (1574) couples the TEC (1570) to the second heat sink (1580; see figures 15A-15D).
Regarding claim 6, He discloses the electronic device further comprising a thermal management engine (10), wherein the thermal management engine controls the air mover and the TEC (see figure 1).

Response to Arguments
Claims 14-15, 17 and 19 are allowed.
Claims 7, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 14, He discloses a system for thermal management of one or more heat sources (a heat producing information handling system component; paragraph [0134]; see figures 13, 15-15D), the system comprising: 
an air mover (1515) having a first outlet and a second outlet (paragraph [0134]; see figures 13 and figures 15A-15D); 
a first heat sink (1582) coupled to the first outlet of the air mover (1515; see figures 15A-15D), wherein exhaust air from the air mover (1515) moves over and/or through the first heat sink (1582; see figures 15A-15D); 
a second heat sink (1580) coupled to the second outlet of the air mover (1515; see figures 15A-15D), wherein exhaust air from the air mover (1515) moves over and/or through the second heat sink (1580; see figures 15A-15D); 
a thermal electric cooling device (a cold plate, 1570) adjacent to the air mover (1515; see figures 15A-15D); and 
a heat pipe (1572 and 1574), wherein the heat pipe (1572 and 1574) couples at least one heat source from the one or more heat source (the heat producing information handling system component; paragraph [0134]) to the first heat sink (1582) and to the TEC (1570) and transfers heat from the at least one heat source (the heat producing information handling system component; paragraph [0134]) to the first heat sink (1582) and to the TEC (1570; paragraph [0134]; see figures 15A-15D).
However, He fails to discloses thermal electric cooling device over the second heat sink. Same applied to claim 21.
The best reference He fails to disclose the structure details as required in claims 7, 19 and 23. Also, the prior art of record fails to provide further teachings or motivations to modify the device of He in order to arrive the claimed invention. Therefore, claims 7, 14, 19, 21 and 23 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments on the Remarks filed on 06/15/2022 with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763